Exhibit 10.4

 

TRADEWEB MARKETS INC.

2019 OMNIBUS EQUITY INCENTIVE PLAN

PRSU - NOTICE OF GRANT

 

(Version 2020)

 

Tradeweb Markets Inc. (the “Company”), a Delaware corporation, hereby grants to
the Grantee set forth below (the “Grantee”) Performance Restricted Stock Units
(the “PRSUs”), pursuant to the terms and conditions of this Notice of Grant (the
“Notice”), the PRSU Award Agreement attached hereto as Exhibit A (the “Award
Agreement”), and the Tradeweb Markets Inc. 2019 Omnibus Equity Incentive Plan
(the “Plan”).  Capitalized terms used but not defined herein shall have the
meaning attributed to such terms in the Award Agreement or, if not defined
therein, in the Plan, unless the context requires otherwise.  Each PRSU
represents the right to receive one (1) Share at the time and in the manner set
forth in Section 5 of the Award Agreement.

 

Date of Grant:

[]

 

 

Name of Grantee:

[]

 

 

Number of PRSUs:

[]

 

 

Vesting:

The PRSUs shall vest pursuant to the terms and conditions set forth in Section 3
of the Award Agreement.

 

The PRSUs shall be subject to the execution and return of this Notice by the
Grantee to the Company within 15 days of the Grantee’s receipt of this Notice
(including by utilizing an electronic signature and/or web-based approval and
notice process or any other process as may be authorized by the Company). By
executing this Notice, the Grantee acknowledges that his or her agreement to the
covenants set forth in the Restrictive Covenant Agreement entered into by and
between the Grantee and the Company on or about the date hereof is a material
inducement to the Company in granting this Award to the Grantee.

 

[Signature Page Follows]










IN WITNESS WHEREOF, the parties hereto have executed this Notice of Grant as of
the Date of Grant set forth above.

 

 

TRADEWEB MARKETS INC.

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

GRANTEE

 

 

 

By:

 

 

 

Name: []

 

 

 








Exhibit A

TRADEWEB MARKETS INC.

2019 OMNIBUS EQUITY INCENTIVE PLAN

PRSU AWARD AGREEMENT

 

(Version 2020)

 

THIS PRSU AWARD AGREEMENT (this  “Award Agreement”) is entered into by and among
Tradeweb Markets Inc. (the “Company”) and the individual set forth on the
signature page to that certain Notice of Grant (the “Notice”) to which this
Award Agreement is attached.  The terms and conditions of the PRSUs granted
hereby, to the extent not controlled by the terms and conditions contained in
the Plan, shall be as set forth in the Notice and this Award
Agreement.  Capitalized terms used but not defined herein shall have the meaning
attributed to such terms in the Notice or, if not defined therein, in the Plan.

1.         No Right to Continued Employee Status or Consultant Service

 

Nothing contained in this Award Agreement shall confer upon the Grantee the
right to the continuation of his or her employment, or, in the case of a
Consultant or Director, to the continuation of his or her service arrangement,
nor shall anything herein interfere with the right of the Company or any of its
Subsidiaries or other Affiliates to Terminate the Grantee.

 

2.         Term of PRSUs

 

This Award Agreement shall remain in effect until the PRSUs have fully vested
and been settled or been forfeited by the Grantee as provided in this Award
Agreement.

 

3.         Vesting of PRSUs

 

(a)       Subject to the Grantee’s not having Terminated, except as specifically
provided herein or in the Plan, the PRSUs granted hereunder will fully vest on
the earliest to occur of (i) January 1, 2023,  (ii) the Grantee’s Retirement and
(iii) the occurrence of a Change in Control (such applicable date, the  “Vesting
Date”). For purposes of this Award Agreement, “Retirement” means a Grantee’s
voluntary resignation upon six months’ notice to the Company for any reason
after attaining a combination of (A) age 55 with at least 10 years of credited
service or (B) age 65 with at least 5 years of credited service. PRSUs that have
vested as described herein are referred to as “Vested PRSUs.”

(b)       If the Grantee Terminates before the Vesting Date (other than on
account of Retirement), no amounts will be payable hereunder unless the Grantee
is Terminated by the Company without Cause within 180 days before the
“Settlement Date” (as defined below), or on account of his or her death or
Disability, in which case the Grantee or the Grantee’s estate will be entitled
to retain a pro rated number of PRSUs, which shall remain eligible for
settlement in accordance with Section 5 below (including application of any
“Performance Modifier,” as defined below).  For purposes of the foregoing, the
pro rated number of PRSUs the Grantee or the Grantee’s estate shall be entitled
to retain shall be calculated by multiplying the total number





 




of PRSUs awarded hereunder by a fraction, the numerator of which is the number
of days worked since January 1, 2020 and the denominator of which is the total
number of days in the normal vesting period (i.e., the number of days between
January 1, 2020 and January 1, 2023).

(c)       Notwithstanding anything herein, if a Grantee is Terminated by the
Company for Cause at any time prior to the Settlement Date, the Grantee shall
forfeit all rights  hereunder (including with respect to Vested PRSUs).

4.         Dividend Equivalent Rights

 

The PRSUs granted hereunder will accumulate dividend equivalent rights in
respect of any dividends paid on Shares (on a one Share to one PRSU basis) from
January 1, 2020 through the Settlement Date (as defined below).  To the extent
the PRSUs that gave rise to any dividend equivalent rights are forfeited
pursuant to this Award or the Plan, those dividend equivalent rights will also
be forfeited.  The aggregate dollar amount of dividend equivalent rights
accumulated under this Section 4 and not forfeited shall be added to, and be
settled at the same time as the related PRSUs pursuant to Section 5 below.

 

5.         Settlement of PRSUs

 

(a)       This Award shall entitle the Grantee to receive a number of Shares
equal to the Settlement Number (as defined below), less a number of Shares
having an aggregate Fair Market Value equal to the withholding and employment
taxes associated with the settlement of the PRSUs. The “Settlement Number” is
equal to the sum of (i) the product of the number of Vested PRSUs multiplied by
the Performance Modifier plus (ii) the number of Shares that results from the
quotient of (a) the product of any dividend equivalent rights payable pursuant
to Section 4 above multiplied by the Performance Modifier, divided by (b) the
Fair Market Value as of the Settlement Date. As used in this Award Agreement,
“Performance Modifier” means that certain percentage range established by the
Board in the calendar year following the calendar year in which the Date of
Grant occurs, after consultation with the Company’s Chief Executive Officer, to
be based on the Company’s EPS calculation (or other performance metrics approved
by the Board) applicable to the year in which the Date of Grant occurs;
 provided,  however, that if a Change in Control occurs prior to the
establishment of the Performance Modifier, the Performance Modifier shall be
100%.

(b)       The settlement described in this Section 5 shall occur on the
Settlement Date. For purposes of this Award Agreement, the “Settlement Date”
means January 2, 2023; provided,  however, that if a “Qualified Change in
Control” (as defined below) occurs prior to such date, settlement shall occur at
the time(s) and in the same form of consideration as the consideration delivered
to the Company’s stockholders in connection with such transaction, to the extent
permitted by Code Section 409A. For purposes of the foregoing, a “Qualified
Change in Control” is a Change in Control that also constitutes a change of
ownership or effective control of, or in the ownership of a substantial portion
of the assets of, the Company for purposes of Code Section 409A.





2




6.         Restrictive Covenants

 

By signing the Notice, the Grantee acknowledges that he or she has entered into
a Restricted Covenant Agreement with the Company on or about the date hereof
which supersedes any prior restrictive covenant agreements entered into by the
Grantee and the Company (if any).

 

7.         Prohibited Activities

 

(a)        No Sale or Transfer. Unless otherwise required by law, the PRSUs
shall not be (i) sold, transferred or otherwise disposed of, (ii) pledged or
otherwise hypothecated or (iii) subject to attachment, execution or levy of any
kind, other than by will or by the laws of descent or distribution; provided,
 however, that any transferred PRSUs will be subject to all of the same terms
and conditions as provided in the Plan and this Award Agreement and the
Grantee’s estate or beneficiary appointed in accordance with the Plan will
remain liable for any withholding tax that may be imposed by any federal, state
or local tax authority.

 

(b)        Right to Terminate PRSUs and Recovery. The Grantee understands and
agrees that the Company has granted the PRSUs to the Grantee to reward the
Grantee for the Grantee’s future efforts and loyalty to the Company and its
Affiliates by giving the Grantee the opportunity to participate in the potential
future appreciation of the Company.  Accordingly, if (a) the Grantee materially
violates the Grantee’s obligations relating to the non-disclosure or non-use of
confidential or proprietary information under any Restrictive Agreement to which
the Grantee is a party, or (b) the Grantee materially breaches or violates the
Grantee’s obligations relating to non-disparagement under any Restrictive
Agreement to which the Grantee is a party, or (c) the Grantee engages in any
activity prohibited by this Section 7 of this Award Agreement, or (d) the
Grantee materially breaches or violates any non-solicitation obligations under
any Restrictive Agreement to which the Grantee is a party, or  (e) the Grantee
is convicted of a felony against the Company or any of its Affiliates or (f) the
Grantee breaches or violates any non-competition obligations under any
Restrictive Agreement to which the Grantee is a party (as applicable), then, in
addition to any other rights and remedies available to the Company, the Company
shall be entitled, at its option, exercisable by written notice, to terminate
the PRSUs (including the Vested PRSUs) without consideration, which shall be of
no further force and effect.  “Restrictive Agreement” shall mean (i) for any
Grantee who is not a resident of the State of California, any agreement between
the Company or any Subsidiary and the Grantee that contains non-competition,
non-solicitation, non-hire, non-disparagement, or confidentiality restrictions
applicable to the Grantee and (ii) for any Grantee who is a resident of the
State of California, any agreement between the Company or any Subsidiary and the
Grantee that contains non-solicitation, non-hire, non-disparagement, or
confidentiality restrictions applicable to the Grantee.

 

(c)        Other Remedies. The Grantee specifically acknowledges and agrees that
its remedies under this Section 7 shall not prevent the Company or any
Subsidiary from seeking injunctive or other equitable relief in connection with
the Grantee’s breach of any Restrictive Agreement.  In the event that the
provisions of this Section 7 should ever be deemed to exceed





3




the limitation provided by applicable law, then the Grantee and the Company
agree that such provisions shall be reformed to set forth the maximum
limitations permitted.

 

8.         No Rights as Stockholder

 

The Grantee shall have no rights as a stockholder with respect to the Shares
covered by the PRSUs until the effective date of issuance of the Shares and the
entry of the Grantee’s name as a shareholder of record on the books of the
Company following delivery of the Shares in settlement of the PRSUs.

 

9.         Withholding

 

All payments made pursuant to this Award Agreement shall be subject to all
applicable U.S. federal, state and local and applicable non-U.S. tax, social
security and similar withholdings. The Grantee shall be solely responsible for
the payment of all taxes relating to the payment or provision of any amounts or
benefits hereunder. The Company shall have the right and is hereby authorized to
withhold, any applicable withholding taxes in respect of the PRSUs, or any
payment or transfer under, or with respect to, the PRSUs and to take such other
action as may be necessary in the reasonable opinion of the Board to satisfy all
obligations for the payment of such withholding taxes.

 

10.       Securities Laws

 

Upon the acquisition of any Shares pursuant to the settlement of the PRSUs, the
Grantee will make such written representations, warranties, and agreements as
the Committee may reasonably request in order to comply with securities laws or
with this Award Agreement. The Grantee hereby agrees not to offer, sell or
otherwise attempt to dispose of any Shares issued to the Grantee upon settlement
of the PRSUs in any way which would: (x) require the Company to file any
registration statement with the Securities and Exchange Commission (or any
similar filing under state law or the laws of any other county) or to amend or
supplement any such filing or (y) violate or cause the Company to violate the
Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as
amended, the rules and regulations promulgated thereunder, or any other Federal,
state or local law, or the laws of any other country. The Company reserves the
right to place restrictions on any Shares the Grantee may receive as a result of
the settlement of the PRSUs.

 

11.       Modification, Amendment, and Termination of PRSUs

 

Except as set forth in Section 13(b) hereof, this Award Agreement may not be
modified, amended, terminated and no provision hereof may be waived in whole or
in part except by a written agreement signed by the Company and the Grantee and
no modification shall, without the consent of the Grantee, alter to the
Grantee’s material detriment or materially impair any rights of the Grantee
under this Award Agreement except to the extent permitted under the Plan.

 





4




12.       Notices

 

Unless otherwise provided herein, any notices or other communication given or
made pursuant to the Notice, this Award Agreement or the Plan shall be in
writing and shall be deemed to have been duly given (i) as of the date
delivered, if personally delivered (including receipted courier service) or
overnight delivery service, with confirmation of receipt; (ii) on the date of
delivery by email to the address indicated or through an electronic
administrative system designated by the Company; (iii) one (1) business day
after being sent by reputable commercial overnight delivery service courier,
with confirmation of receipt; or (iv) three (3) business days after being mailed
by registered or certified mail, return receipt requested, postage prepaid and
addressed to the intended recipient as set forth below:

 

(a)        If to the Company at the address below:

 

Tradeweb Markets Inc.
1177 Avenue of the Americas

New York, New York 10036
Attention: Douglas Friedman, General Counsel
Email: Douglas.Friedman@tradeweb.com

 

(b)        If to the Grantee, at the most recent address or email contained in
the Company’s records.

 

13.       Award Agreement Subject to Plan and Applicable Law

 

(a)       This Award Agreement is made pursuant to the Plan and shall be
interpreted to comply therewith. Any provision of this Award Agreement
inconsistent with the Plan shall be considered void and replaced with the
applicable provision of the Plan. The Plan shall control in the event there
shall be any conflict between the Plan, the Notice, and this Award Agreement,
and it shall control as to any matters not contained in this Award Agreement.
The Committee shall have authority to construe this Award Agreement, and to
correct any defect or supply any omission or reconcile any inconsistency in this
Award Agreement, and to prescribe rules and regulations relating to the
administration of this Award.

 

(b)       For the avoidance of doubt, with respect to any Grantee resident
outside of the U.S., if the application of the vesting provisions as set forth
in Section 3 hereof are invalid or impracticable under applicable local law, the
terms of Section 3 hereof shall either be amended or be deemed not to apply to
such Grantee, as determined in the sole discretion of the Committee. All
determinations made and actions taken with respect to this Section 13(b) shall
be made in the sole discretion of the Committee.

 

(c)       This Award Agreement shall be governed by the laws of the State of
Delaware, without regard to the conflicts of law principles thereof, and subject
to the exclusive jurisdiction of the courts therein. The Grantee hereby consents
to personal jurisdiction in any action brought in any court, federal or state,
within the State of Delaware having subject matter jurisdiction in the matter.

 





5




14.       Section 409A

 

The PRSUs are intended to be compliant with Section 409A of the Code and,
accordingly, to the maximum extent permitted, this Award Agreement shall be
interpreted in a manner consistent therewith.  Nothing contained herein shall
constitute any representation or warranty by the Company regarding compliance
with Section 409A of the Code.  The Company shall have no obligation to take any
action to prevent the assessment of any additional income tax, interest or
penalties under Section 409A of the Code on any Person and none of the Company,
its Subsidiaries or Affiliates, nor any of their respective employees or
representatives, shall have any liability to the Grantee with respect thereto.

 

15.       Headings and Capitalized Terms

 

Unless otherwise provided herein, capitalized terms used herein that are defined
in the Plan and not defined herein shall have the meanings set forth in the
Plan. Headings are for convenience only and are not deemed to be part of this
Award Agreement. Unless otherwise indicated, any reference to a Section herein
is a reference to a Section of this Award Agreement.

 

16.       Severability and Reformation

 

If any provision of this Award Agreement shall be determined by a court of law
of competent jurisdiction to be unenforceable for any reason, such
unenforceability shall not affect the enforceability of any of the remaining
provisions hereof. In that case, this Award Agreement, to the fullest extent
lawful, shall be reformed and construed as if such unenforceable provision, or
part thereof, had never been contained herein, and such provision or part
thereof shall be reformed or construed so that it would be enforceable to the
maximum extent legally possible.

 

17.       Binding Effect

 

This Award Agreement shall be binding upon the parties hereto, together with
their personal executors, administrator, successors, personal representatives,
heirs and permitted assigns.

 

18.       Entire Agreement

 

This Award Agreement, together with the Plan, supersedes all prior written and
oral agreements and understandings among the parties as to its subject matter
and constitutes the entire agreement of the parties with respect to the subject
matter hereof.  If there is any conflict between the Notice, this Award
Agreement and the Plan, then the applicable terms of the Plan shall govern.

 

19.       Waiver

 

Waiver by any party of any breach of this Award Agreement or failure to exercise
any right hereunder shall not be deemed to be a waiver of any other breach or
right whether or not of the same or a similar nature. The failure of any party
to take action by reason of such breach or to





6




exercise any such right shall not deprive the party of the right to take action
at any time while or after such breach or condition giving rise to such rights
continues.

7

